 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Grady Shaver, Norma Shaver, Laney Sweet,          No. CV 17-00152 PHX GMS
                                                        No. CV 17-00715 PHX GMS
10                            Plaintiffs,               (Consolidated)
11    v.                                                ORDER
12    City of Mesa, et al.,
13                            Defendants.
14
15          This matter was referred to the undersigned Magistrate Judge for the purpose of
16   conducting a settlement conference. (ECF No. 517).
17          Rule 408 of the Federal Rules of Evidence applies to all aspects of the settlement
18   conference. All communications and information exchanges made in the settlement
19   process, not otherwise discoverable, will not be admissible in evidence for any purpose.
20   All matters communicated expressly in confidence to the settlement judge will be kept
21   confidential and will not be disclosed to any other party. At the conclusion of the settlement
22   conference, all documents submitted by the parties will be returned, destroyed, or otherwise
23   disposed of in the manner directed by the settlement judge.
24          Pursuant to Rule 16, Federal Rules of Civil Procedure, and 28 U.S.C. § 473(B)(5),
25          IT IS ORDERED that all parties (unless specifically informed otherwise) and, if
26   represented, their counsel, shall physically appear before United States Magistrate Judge
27   Camille Bibles, at the Flagstaff Courthouse at 123 N. San Francisco, Flagstaff, Arizona, on
28   Tuesday, May 25, 2021 at 10:30 a.m. The Court has allocated a minimum of six hours
 1   for the Settlement Conference; however, if meaningful progress is being made the
 2   conference will continue until either the case settles or meaningful progress is no longer
 3   being made.
 4            Counsel who will be responsible for trial of the lawsuit for each party must
 5   personally appear and participate in the Settlement Conference. Additionally,
 6   representatives of the parties with full, complete, and unlimited authority to discuss and
 7   settle the case must be physically present unless expressly excused by timely motion and
 8   an order issued prior to the Settlement Conference. Motions to be excused will only be
 9   granted upon a showing of good cause.
10            If any defendant is an insured party, a representative of that party’s insurer with full,
11   complete, and unlimited authority to discuss and settle the case MUST physically appear
12   (unless specifically told otherwise) at the Settlement Conference. An uninsured or self-
13   insured corporation, association, partnership, business entity, organization, governmental
14   agency, or political body MUST physically appear (unless specifically told otherwise) at
15   the Settlement Conference through its authorized representative with full, complete, and
16   unlimited authority to discuss and settle the case.1
17            No later than fourteen days before the Settlement Conference, counsel who will
18   attend       the      Settlement       Conference         must        email       chambers        at
19   bibles_chambers@azd.uscourts.gov to schedule a conference call between counsel and
20   the settlement judge. During the conference call, which must take place the week of May
21   17, 2021, counsel and the settlement judge will address procedural matters to facilitate the
22   Settlement Conference.
23            Before arriving at the Settlement Conference, the parties must negotiate and make
24   a good faith effort to settle the case without the settlement judge’s involvement. The parties
25   shall exchange written correspondence regarding settlement. Plaintiffs’ demands must be
26            1
               The requirement that a representative physically appear with full, complete, and unlimited
27   authority is only satisfied where the representative is the decision-maker with full authority to
     settle the matter; for a party asserting a claim, this means full authority to stipulate to dismissal
28   and release of all claims; for a party defending a claim, this means full authority to satisfy the
     opposing party’s existing settlement demand or offer.

                                                     -2-
 1   delivered to counsel for each Defendant against whom the Plaintiff asserts a claim for
 2   relief at least fourteen (14) days before the Settlement Conference, i.e., no later than
 3   May 11, 2021. Each Defendant must deliver to Plaintiffs’ counsel their response to
 4   each demand at least seven (7) days before the Settlement Conference, i.e., no later
 5   than May 18, 2021.
 6          Each party must provide the settlement judge with a confidential Settlement
 7   Conference Memorandum at least seven days before the Settlement Conference, i.e., no
 8   later than May 18, 2021. The parties may deliver their memoranda directly to chambers
 9   at 123 N. San Francisco Street, Suite 200, Flagstaff, Arizona, 86001, or submit them by
10   facsimile (928-774-2586), or by electronic mail (bibles_chambers@azd.uscourts.gov). If
11   a party’s memorandum and any exhibits exceed twenty-five (25) pages, a hard copy
12   or the memorandum and exhibits must be delivered to chambers. The confidential
13   Settlement Conference Memoranda must NOT be filed with the Clerk of the Court
14   and should NOT be exchanged with any party involved in this matter.
15          The memoranda shall include the following information:
16          (1) A brief statement of the facts of the case.
17          (2) A brief statement of the claims or defenses as appropriate for the party, i.e.,
18   statutory or other grounds upon which the claims or defenses are founded, including the
19   citation to the appropriate authorities, a forthright evaluation of the parties’ likelihood of
20   prevailing on the claims and defenses, and a description of the major issues in dispute.
21          (3) A summary of the proceedings to date including rulings on motions and pending
22   motions, if any.
23          (4) An estimate of the costs and time to be expended for further discovery, pretrial
24   litigation and trial, including past and future attorneys’ and experts’ fees.
25          (5) A brief statement of the facts and issues upon which the parties agree.
26          (6) Whether there are any distinct or dominant issues which, if resolved, would
27   likely aid in the disposition of the case.
28          (7) The relief sought.


                                                  -3-
 1          (8) Each party’s position on settlement, including present demands and offers and
 2   the history of past settlement discussions, offers, and demands.
 3          (9) The party’s thoughts as to what the Magistrate Judge may best do to facilitate a
 4   resolution in this case.
 5          (10) The name and title of each individual who will appear at the settlement
 6   conference. Individuals not named in a party’s settlement conference memorandum will
 7   not be allowed at the settlement conference.
 8          Each party’s Settlement Conference Memorandum must not exceed seventeen (17)
 9   pages exclusive of attachments and must otherwise comply with the Rules of Practice for
10   the District Court. See Local Rules of Civil Procedure 7.1 & 7.2.
11          If any party believes that the Settlement Conference would be futile and would result
12   in economic waste because, for example, a party or insurer has adopted a position from
13   which they refuse to deviate, they must notify the Court in writing at least seven days before
14   the Settlement Conference. The settlement judge will consider whether the Settlement
15   Conference would be helpful and, if not, whether the Settlement Conference should be
16   cancelled. If there is disagreement between the attorneys or unrepresented parties on this
17   issue, they must arrange for a telephonic conference with the Court and all counsel as soon
18   as reasonably practical. If no such conference is arranged, the Court will presume that all
19   counsel, their clients, and any unrepresented party believe that there is a reasonable, good
20   faith opportunity for settlement, and that the involvement of a settlement judge is needed
21   to accomplish a settlement.
22
23   //
24
25   //
26
27   //
28


                                                 -4-
 1          Absent good cause shown, if any party, counsel, or representative fails to promptly
 2   appear at the Settlement Conference, fails to comply with the terms of this Order, is
 3   substantially unprepared to meaningfully participate in the Settlement Conference, or fails
 4   to participate in good faith in the Settlement Conference, sanctions may be imposed
 5   pursuant to Rules 16(f) and 37(b)(2)(D) of the Federal Rules of Civil Procedure, which
 6   may include an award of reasonable attorney’s fees and expenses and a finding of
 7   contempt. See 28 U.S.C. § 636(e).
 8          Dated this 27th day of April, 2021.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -5-
